Citation Nr: 1003103	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in O


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus, to include 
whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1965 to June 1970, 
from April 1971 to January 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which reopened and denied a claim for 
service connection for tinnitus.  Notwithstanding the RO's 
action, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A claim for service connection for tinnitus was denied by 
rating decision in February 2007.

2.  The evidence submitted since February 2007 is new and 
relates to an unestablished fact necessary to substantiate 
the claim.  

3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current tinnitus began 
during service.  


CONCLUSION OF LAW

1.  The February 2007 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence added to the record since February 2007 is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


3.  Resolving all doubt in favor of the Veteran, service 
connection for tinnitus is granted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinnitus.  His 
original claim for service connection for this disability was 
denied by a rating decision in February 2007, because the 
evidence did not establish that he currently had tinnitus.  
He was notified of the decision and his right to appeal.  He 
did not file an appeal, and the decision became final at the 
end of the statutory time limit.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Consequently, the Veteran's claim for 
service connection for tinnitus can only be reopened if new 
and material evidence has been submitted since the last prior 
final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the February 2007 
decision consisted of the Veteran's service treatment 
records, VA medical treatment records dated between August 
2006 and January 2007, and the reports of a VA audiological 
evaluations dated in August and September 2006.  Relevant 
evidence that has been associated with the claims folder 
since that rating decision includes a statement from the 
Veteran indicating that he has experienced tinnitus since 
service, and the report of a VA audiological evaluation in 
August 2008.  

The Veteran's original claim for service connection was 
denied because there was no evidence that he had tinnitus.  
The recently evidence indicates that the Veteran does 
experience tinnitus.  Therefore, these statements relate to 
an unestablished fact necessary to substantiate the claim, 
constitute new evidence that is material to the Veteran's 
claim, and raise a reasonable possibility of substantiating 
his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for tinnitus is reopened.

Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be presumed to 
have been incurred in service if they are manifest to a 
compensable degree within the first year following active 
military service.  38 U.S.C.A. § 1101, 1112, 1137; 38 C.F.R. 
§§ 307, 309.

The Board has reviewed all the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the Veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The Veteran contends that he suffers tinnitus as a result of 
combat noise exposure in service.  He describes an incident 
in which he was near a mine that exploded directly in front 
of his boat, after which he experienced tinnitus for 6 weeks.  

Service treatment records indicate that the Veteran had 
numerous complaints of ear trouble and hearing loss in 
service.  High frequency hearing loss was noted during his 
separation physical examination.  The record indicates that 
he reported tinnitus on one occasion in June 1980.  

The Veteran was afforded a VA audiological evaluation in 
August 2006, during which the examiner noted that the Veteran 
experienced tinnitus following the mine explosion in service.  
She stated that the Veteran denied any current complaints of 
tinnitus.  The Veteran underwent a second VA audiological 
evaluation in September 2006, during which the examiner 
stated that no tinnitus was reported.  

In his September 2007 notice of disagreement, the Veteran 
reported that he has experienced noise in his ears for so 
long that he had grown accustomed to it, suggesting that he 
forgot to report tinnitus during his examination.  He also 
contended that he was asked whether he experienced ringing in 
his ears, when his tinnitus is a "swooshing" sound.  

The Veteran was afforded a VA audiological evaluation in 
August 2008, during which he reported constant tinnitus in 
his left ear which began in service and had been ongoing 
since then.  The examiner opined, however, that tinnitus is 
less likely than not due to excessive noise exposure in 
service, noting that he had not complained of tinnitus during 
his separation physical or at the two earlier examinations.  
She stated that the Veteran claimed he did not understand the 
question when previously asked about tinnitus, even though 
"audiologists routinely ask vets if they have any noises in 
their ears" because they are aware that tinnitus encompasses 
sounds other than ringing.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

As noted above, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The VA medical examiner confirmed that tinnitus is 
present; thus, it is established that the Veteran has a 
current disability.  Secondly, although there is no objective 
proof of the in-service mine incident the Veteran describes, 
the Board notes that 38 U.S.C.A. 1154(b) aids combat veterans 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  The Veteran's DD-214 
shows that he received the Vietnam Service Medal and the 
Combat Action Ribbon, which is indicative of participation in 
combat with the enemy.  Given that his description of the 
mine explosion is consistent with the circumstances of 
combat, the Board accepts his testimony as proof that such 
incident occurred.  

To establish service connection, what must be shown is that 
the Veteran's current disability is at least as likely as not 
the result of an in-service injury.  On this point, there is 
conflicting evidence.  The evidence unfavorable to the claim 
for service connection in this case consists of 3 VA 
audiological evaluations, two of which did not find tinnitus 
and one of which resulted in an opinion that tinnitus is not 
related to service.  The VA examiner apparently did not 
believe the Veteran's claim that he mistakenly failed to 
report tinnitus during the other evaluations.  Nonetheless, 
she stated that tinnitus is present.  The evidence favorable 
to the Veteran's claim consists of his statements that he has 
experienced tinnitus since service.  The Veteran explained 
that he did not understand the question pertaining to 
tinnitus during the first two evaluations, and the Board has 
no reason to question his credibility.

Generally, lay evidence is insufficient to establish a nexus 
between an in-service event and a current disability, even in 
the case of combat veterans.  Competent medical evidence is 
required to demonstrate causation.  Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996).  The Board notes, however, that 
tinnitus is subjective and the kind of condition which lay 
evidence is competent to describe, to include the time of 
onset.  See Jandreau v. Nicholson, 492 F.3d 1372. 1377 (Fed. 
Cir. 2007).  As the unfavorable medical evidence is based on 
a disputed fact about which the Veteran is competent to 
testify, and as his testimony is deemed credible, the Board 
finds that the positive and negative evidence is in 
approximate balance as to whether the Veteran's tinnitus is 
related to military service.  Since all doubt must be 
resolved in favor of the claimant, service connection for 
tinnitus is granted.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issues decided herein, the Board 
is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   


ORDER

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


